 KAWASAKI MOTORS CORP.159Kawasaki Motors Corporation,U--.S.A.and'Interna-tionalUnion,UnitedAutomobile,Aerospaceand Agricultural ImplementWorkers of Amer-ica (UAW). Cases 17-CA-8737, 17-CA-8854,and 17-CA-893617 November 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 30 January 1985 and 4 June 1986, respective-ly,Administrative Law Judge Robert T. Wallaceissued the attached supplemental decision andsecond supplemental decision.The Respondentfiled exceptions to the supplemental decision, and asupporting brief, to which the Charging Party filedan answeringbrief.The Respondent also filed ex-ceptions to the second supplemental decision and abrief in support, to which the General Counsel andthe Charging Party filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion, the second supplemental decision, and therecord in light of the exceptions and briefs and has1The Respondent excepted to the judge's ruling permitting the Gener-alCounsel to amend the backpay specification to reflect the fact thatBennett would have been,promoted as of I August 1979, maintaining thatthe General Counsel failed to allege properly the promotion in either theoriginal backpay specification or in her first amendment to the backpayspecificationThese backpay specifications were calculated at the rate foran apprentice mechanic,not at the higher rate for a maintenance mechan-ic.The first notice that the Respondent had of the General Counsel's in-tention to allege a promotion for Bennett! dung the backpay period wason the last day of the original backpay hearing, when the General Coun-sel 'asked one of Respondent'switnesses some questions about the possi-bility of apromotion.In his supplemental decision, the judge found thatthe Respondent had not shown that the assumption that Bennett wouldhave been promoted"on or about the day he was fired" to be unreason-able.The Respondent filed exceptions to the judge'sdecision,arguingthat no evidence had been presented that Bennett would have been pro-moted during the backpay period. The Board, by Order dated 7 January1986, remanded the case to thejudge for the specific purpose of deter-mining, inter alia, whether Bennett would have been promoted and, if so,when. On, the second day of the remanded backpay hearing, the Re-spondent first raised its procedural arguments with respect to the promo-tion,issue, arguments which it also raised in its exceptions and brief to theBoard concerning the judge's second supplemental decision.Evenassuming that the General Counsel should have affirmatively al-leged in the original backpay specification her intention of claiming thatBennett should have been promoted during the backpay period,the Re-spondent cannot, at this late date,'complain of lack of notice or prejudi-cial effect by the omission.The record reveals that the Respondent failedto objectto the General Counsel's raising of the promotion issue at theoriginalbaickpayhearing and failed to raise its procedural arguments inits exceptions to the judge's supplemental decision, although it did ad-dress the promotion issue on its merits.In these circumstances, we findthat the Respondent is estopped from raising its procedural arguments atthis late point in the proceedings.Accordingly,we find that the Re-spondent's contention is untimely, and we adopt the judge's findings onthe merits of the promotion issue. SeeClear Pine Moldings,268 NLRB1044 fns. 2 and 4 (1984).-decided to affirm the judge's rulings; l findings, 2and conclusions3 and to adopt the recommendedOrder as modified.ORDERThe Respondent, Kawasaki Motors Corporation,U.S.A., Lincoln, Nebraska, its officers, agents, suc-cessors, and assigns, shall pay to Daniel R. Bennettasnet backpay the total amount of $50,885.88,specified in the amended backpay specificationwith adjustments as required by the judge's initialand supplemental decisions, less reduction result-ing, from the tolling of backpay for the periodBennett removed himself from the work force byvirtue of his active duty in the Air Force NationalGuard, plus interest computed in the manner pre-scribed inFlorida Steel Corp.,231NLRB 651(1977), see generallyIsis Plumbing Co.," 1138NLRB716 (1962),and less tax,withholdings required byFederal and state laws.a The Respondent has excepted to some of the, judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91' NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.a In his supplemental decision,the judge finds that Bennett bad re-moved himself from the work force during the time he was on a 4-monthtour of active duty with the Air Force National Guard. There was noexception to that finding. However, the judge then fords that Bennett'spay from the military should be used to offset the Respondent's backpayliability.The Respondent excepted to this finding, and argued that thebackpay period should be tolled for the time that Bennett removed him-self from the work force by entering the military. We agree with the Re-spondent's position,and findthat the 4-month period that Bennett was onactive duty should be excluded from the backpay period.Richard C Auslander, Esq.,for the General Counsel.Charles E. Sykes, Arthur T. Carter,andGerald A. Ein-sohn,Esqs. (Alaniz,Bruckner & Sykes),of Houston,Texas, and Lincoln, Nebraska, for the Respondent.Stanley Eisenstein, Esq. (Katz Friedman, Schur & Eagle),of Chicago,Illinois,for the Charging Union.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT T. WALLACE, Administrative Law Judge.This backpay proceeding was tried before me; in Lincoln,Nebraska, on November 8-10, 1983, pursuant to the Sep-tember 28, 1983 backpay specification issued by the Gen-eralCounsel of the National Labor Relations Boardthrough the Regional Director for Region IT,On August 3, 1981, the Board issued its Decision,Order, and Direction of Second Election (257 NLRB502) requiring Respondent Employer, Kawasaki MotorsCorporation, U.S.A. to make whole Daniel R. Bennettfor any loss ofearningshe may have suffered because ofRespondent's unlawful action in firing him. That decisionwas affirmed by the United States Court of Appeals for282 NLRB No. 28 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Ninth Circuit on September 14, 1982; and that courtordered enforcement of the Board's Order on March 1,1983, following denial by the Supreme Court of theUnited States of Respondent's request for review.When the parties could not agree on the amount ofbackpay due, the backpay specification was issuedwherein, as amended,' it is alleged that $38,729.74 is dueBennett under the Board's Order.On the entire record, including the briefs submitted bythe General Counsel, the Charging Union, and the Re-spondent, and from my observation of the witnesses andtheir demeanor, I make the followingFINDINGSOF FACT AND CONCLUSIONS OF LAWI.BACKGROUNDThe pertinent backpay period is approximately 47months and extends from the day Bennett was fired(April 10, 1979) to the date of his rehire pursuant to theBoard's Order (March 1, 1983). During that time he isshown to have been gainfully employed for all but fiveperiods of unemployment which, in total, add up toabout 12 months. The first period (2 months) occurredimmediately after his discharge; and during that periodhe is shown to have earned $112.50 by submitting hisbody for controlled medical experimentation and remain-ing in an isolationward for 4 days. The second periodencompassed the first quarter of 1980 during which hewas on layoff from a job he had acquired as a track la-borer with Burlington Northern, Inc. The third period(19 days) began on February 24, 1981, when he againwas laid off by Burlington Northern after working therefor about 19 months during which time he supplementedhis income by working for a brief period as a bouncer ina pizza parlor. The fourth period (approximately 4months) occurred between July and November 1981after he wasonce againlaid off by Burlington Northernshortly after he had been recalled by that company fol-lowing his return from taking a 4-month reservist basictraining course with the Air National Guard at installa-tions in Texas and California. And his last period of un-employment (2 months) occurred in early 1983 after hemoved from Lincoln to the Omaha, area, and hadworked there about 12 months as a self-taught keypunchoperator for a company (Fremont Computer Services),which provided services to a number of banks. Thatperiod ended when he went to work in nearby CouncilBluffs for a firmdealing inmotorcycles just 7 days priorto his recall by Kawasaki.At the time of his unlawful discharge Bennett was 22years old and had worked for Kawasaki for 26 months.Although he had a high school diploma and had takensome college courses, he appears not to have had anyformal technical education.His startingjob at Kawasakiinvolved folding boxes. Later on he did a variety ofthings, includingsomeweldingas well asoperation of aforklift vehicle and drill and punch presses. His last job'Subsequent to the hearing the General Counsel submitted for approv-al an amended backpay specification reflecting changes approved duringthe hearing The request is unopposed, and it is granted.assignment there was that of an "apprentice" mainte-nance mechanic.II.EFFORTS TO OBTAIN EMPLOYMENTContrary to Respondent's contention, I find that Ben-nettmade reasonable efforts to obtain employmentthroughout the pertinent period. The jobs he obtainedare not shown to be inappropriate in light of his limitedskills and educational background; and during his sporad-icperiods of unemployment he is not shown to have"willfully incurred" loss by a "clearly unjustifiable refus-al to take desireable new employment."PhelpsDodgeCorp. v.NLRB,313 U.S. 177, 199-200 (1941). Indeed,Bennett's claim that he sought jobs with 50-named em-ployers as well as with others including some named indocuments submitted to the Nebraska State Unemploy-ment Commission (records to which Respondent wasgiven access)standsunrebutted (compare,S.E.Nichols,258 NLRB 1, 14 (1981), enfd. 704 F.2d 921 (6th Cir.1983)); and I find probable and have credited his testimo-ny that he applied for work with other employers, thisnotwithstanding the fact that he could not recall theirnamesat the time of hearing (seeIzzi Trucking Co.,162NLRB 242, 245 (1966);Hickory's Best,267 NLRB 1274,1276 (1983)). In those circumstances, I view as unpersua-siveRespondent's evidence tending to show, throughhelp wanted advertisements in newspapers and statisticalreports of low unemployment, the existence of job op-portunities in the Lincoln area and in Nebraska general-ly.That evidence falls short of establishing the existenceof any particular position for which Bennett would havebeen hired, especially in light of the stigma on his recordresulting from his discriminatory discharge.Airport Serv-iceLines,231 NLRB 1272, 1273 (1977);Diversified CaseCo., 272 NLRB 1099 (1984). Moreover, under Board lawthe reasonableness of a discriminatee's efforts to find ajob and thereby mitigate loss of income resulting from anunlawful discharge need not comport with the higheststandard of diligence, i.e., he or she need notexhaust allpossible job leads. Rather, it is sufficient that, as herefound, the discriminatee make a good-faith effort.CentralFreight Lines,266 NLRB 182, 191 (1983).III.EFFORTSTO RETAIN EMPLOYMENTRespondent contends that it should not be assessed forperiods of unemployment following Bennett's leavingBurlington Northern on February 23, 1981, and Fremonton December 24, 1982, because he is shown voluntarilyto have quit both jobs. Bennett, however, states that hewas laid off byBurlingtonNorthern on the date in ques-tion and that his decision to take a 4-month active dutytraining course with the AFNG was made subsequently.That claim is contradicted only by duplicate entries ontwo interimearningsreports (R. Exh. 7), which show"Entered ' Military" as the reason his employment ended.The entries were made by a records clerk at BurlingtonNorthern in May and June 1983 in response to requestsof the General Counsel. Neither the clerk or any otherrepresentative of Burlington Northern testified about theinformation on which the entries were based. In thosecircumstances I am not persuaded that the entries reflect KAWASAKI MOTORS CORP.161a properly drawn conclusion.Instead, -I credit Bennett'saccount.On the other hand, the record shows that Bennett ad-mittedly left Fremont voluntarily.But the matter doesnot end there because a discriminatee is not required toretain interim employment under all circumstances.There is no duty to remain if the interim job is unsuitableor threatens to become so for reasons beyond his or hercontrol.Florida Steel Corp.,234 NLRB 1089 (1978);Cen-tralFreight Lines,supra.Here,Bennett claims he quitdue to"burn out"from working 50 and sometimes over60 hours a week,a situation his supervisor had promisedto alleviate several months earlier but had not done so.His testimony in that regard is consistent with that of thesupervisor,and I credit it. I also find that his quitting forthat reason did not constitute a willful loss of earningsduring thesubsequent 2-month period,as alleged. Re-spondent's citation ofShell Oil Co.,218 NLRB 87, 90(1975), for the proposition that"added overtime" is not asufficient basis to terminate interim employment is mis-placed.Unlike the situation here,the discriminatee inthat proceeding had merely alluded to a possibility thathe might have to work an 84-hour week.However, upto the day he departed he had worked only a normal 40-hour week.IV. ALLEGEDUNDISCLOSED INTERIM EARNINGSRespondent points to Bennett's failure specifically toidentify certain deposits to savings accounts made overthe 47-month backpay period,particularly deposits madeduring periods of unemployment,as evidence that he in-tentionally concealed'interim earnings. Specifically, itcites deposits made as follows:1979:April .........................................12$352.17April .........................................23125.00May .........................................3376.32May .........................................1880.00October ....................................3203.64November...............................211,200.00November................................26106.00December...............................3447.56December...............................6250.001981:November4$940.001982:January ....................................12$700.00January ...................................124.75January ....................................12130.00I find no merit in the claim. It is more normal than notthat an individual in Bennett's situation failed to maintainor retain records concerning his limited financial transac-tions.Despite that circumstance he was able credibly toaccount for the $1200 deposit on November 21, 1971, asproceeds from the sale of his automobile;the $940 depos-iton November 4, 1981,as resulting,at least in majorpart,from a loan from his father to help him move fromLincoln to the Omaha area when he was hired by Fre-mont;and the$700 and $130 deposits on January 12,1982, a& due to another advance from his father andcompensation he received from the Air National Guardfor duty as a "weekend warrior." Concerning the re-maining deposits in 1979, 1 note that the $352.17 item onApril 12 could verywell be termination pay because hewas fired onApril 11and that other deposits in 1979might reflect unemployment payments either from theState of Nebraska in May 1979 or from BurlingtonNorthern in November and December.In any event, Iam not persuaded that any of the deposits represented in-terim earnings.V. OTHER MATTERSRespondent further contends that it should be creditedwith the entirecompensation'paid Bennettby the AirForce for his 4-month active duty tour with the AFNG.I agree.Bennett did indeed remove himself from the jobmarket during the initial 6- to 8-week or "basic"trainingphase of that tour because that training was availableonly on military installations remote from the Lincolnarea;and concerning that service an appropriate amountof Bennett'smilitary pay has been used to offset Re-spondent's backpay liability in the amended backpayspecification.But the remainder was not so credited, theGeneral Counsel claiming that the second or "technical"phase of Bennett's active duty training could have beentaken in or near Lincoln during a time(from 7:30 a.m. to3 p.m.) compatible with the hours he was working (5p.m. to 1:30 a.m.)at the time he was unlawfully fired byRespondent.In effect,the General'Counsel argues thatthe pay Bennett received for the second phase representscollateral rather than interim earnings.That claim mighthave validity had Bennett taken the second phase in theLincoln area.However, by opting to take the training atposts in Texas and California he effectively withdrewfrom the job market during that phase particularly asthere is no showing that Bennett's status while taking theactive duty technical training did not preclude him fromaccepting "outside" employment and, assuming that itdid not,that he in fact searched for such employment.Respondent also claims error in the method used tocalculate the amount of overtime pay Bennett wouldhave earned but for his unlawful discharge,towit: thehighest number of overtime hoursworked byany one in-dividual in the job classification"maintenance mechanic"during the pertinent interim periods multiplied by that in-dividuals rate of pay.Instead, it urges that the calcula-tion be made either on the basis of the actual overtimepay received by Bennett's replacement or the'averageovertime pay received by employees classified as"ap-prenticemechanics." I approve the, method used in thebackpay specification.More specifically, Respondent hasnot shown unreasonable the assumption that absent hisprotected activities Bennett would have been promotedto the job of maintenance mechanic about the'clay hewas fired.Also, I see no reason for resolving any doubtin Respondent's favor by assuming Bennett would haveworked average rather than maximum overtime hours. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDOverall FindingI find that the backpay computation set forth in theamended backpay specification is appropriate, with oneexception.The exception involves the balance of Ben-nett's active duty pay for service with the Air NationalGuard; and I find that it should be credited as an offsetto Respondent's liability for backpay.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERTheRespondent,Kawasaki'MotorsCorporation,U.S.A.,Lincoln,Nebraska, its officers,agents,succes-sors,and assigns,shallpay Daniel, R.Bennett as netbackpay $38,729.74, less an amount representing thatportion of the compensation received by him from theUnited States Air Force for the technical training phaseof his active duty service during the period March 13,1981, to July 10, 1981, plus interest computed in themanner prescribed inFlorida Steel Corp.,231 NLRB 651(1977), see generallyIsisPlumbing C9.,,138NLRB 716(1962),and lesstax withholdings required by Federal andstate law.2 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the' findings,conclusions, and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.Richard C. AuslanderandDavid A. Nixon, Esqs.,for theGeneral Counsel.Charles E. Sykes, Arthur T Cartor,andGerald A. Ein-sohn,Esq., (Alaniz,Bruckner & Sykes),of Houston,Texas, and Lincoln, Nebraska, for the Respondent.Stanley Eisenstein, Esq. (Katz, Friedman, Schur & Eagle),of Chicago, Illinois, for the Charging Union.I.PRELIMINARY MATTERS2At the initial backpay hearing, the General Counselstated (Tr. 675) that compensation was being sought atthe hourly wage applicable to the job of maintenancemechanic because Bennett would have been promotedduring the period of his enforced absence. In fact, thehourly rate contained in the original backpay specifica-tion (BPS), aswell as in anamendment submitted shortlyafter the initial hearing, was that of an apprentice me-chanic. Respondent made no mention of the discrepancy.Neither did it take exception to the General Counsel'sclaim. Instead, it offered evidence that Bennett wouldnot have been promoted; and it argued that position inits brief and later in its exceptions claiming that, at most,he was entitled to compensation at the hourly rate of anapprenticemechanic.At the further hearing, however,Respondent opposed a motion of the General Counsel toamend the specificationso as,among other things, to re-flect backpay calculated at the rate applicableto a main-tenance mechanic. It claims surprise and, argues that itwould be materially prejudiced if the amendment wereallowed so late in the proceeding. I find no merit in theobjection; and, accordingly,grantthe request to amend.3Respondent had early actual knowledge of the GeneralCounsel's claim aswell as adequate opportunity to fullylitigate theissue.Further, the fact that the Board's Orderas affirmed by the circuit court directed that Bennett berestored to his former position does not preclude therelief now sought because the Board's Order was issuedprior to determination of backpay entitlements and, by itsterms, it also provides for Bennett's reinstatement "with-out prejudice to his seniority or other rights and privi-leges previously enjoyed," thereby leaving open thequestion of whether Bennett was entitled to promotion.Indeed, the notice posted pursuant to the Order requiresthat Respondent make him "whole forandloss of pay hemay have suffered as a result of our discriminationagainst him." (Emphasis added.)SECOND SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT T. WALLACE, Administrative Law Judge. Byorder dated 7 January 1986 the Board remanded thismatter for further hearing to receive additional evidenceon two questions, to wit: (1) how much overtime paydiscriminate Bennett is entitled to for the backpay periodand (2) whether and when he would have received apromotion during that period. The further hearing washeld at Omaha, Nebraska, on 12 and 13 February and 18and 19 March 1986.On the entire record, including briefs submitted by theGeneral Counsel, 'L the Charging Union, and the Re-spondent on 21 April 1986, I, make the following addi-tional findings of fact and conclusions of law.iThe brief of the General Counsel contains an unopposed request tocorrect the official transcript in certain respects The request is granted asthe changes sought, all editorial in nature,are warranted.II.PROMOTION OPPORTUNITIESPrior to his unlawful discharge on 10 April 1979 Ben-nett had worked in Respondent'smaintenance depart-ment for about 1 year-the first 6 months as a welderand the second as an apprentice mechanic.4 Before thathe had been an "assembler"for 13 months following hisdate of hire on 7 February1977.In 1976 he gained somemechanical experience while working for 7 months withanother company when,in addition to changing tires and2 In a document filed about 30 April 1986 the General Counsel claimsthat certain assertions in Respondent's brief are not supported by evi-dence of record, and it moves to strike-those portions.The document isrejectedbecause in substance it is an unauthorizedreply brief3 The amended backpay specification (R Exh 69) derives from an ear-lierexhibit(G.C.Exh. 27c)which contained a number of technicalerrors.G C Exh. 27c has been redesignated in the official record as ALJExh 1.4Respondent'swrittenjob description states that a maintenance ap-prentice-"Assists in all maintenance functions and variousotherduties asassigned by supervisor."Specific responsibilities cited include assistingwith assembly,installingandrepair of plant equipment,preventive main-tenance, and operating cutting and welding equipment. A high school di-ploma and mechanical aptitude are indicated as prerequisites. KAWASAKIMOTORS CORP.163performing routine vehicle maintenance, he assisted me-chanics in more complicated tasks. He graduated fromhigh school in 1975 having taken courses in woodwork-ing and elementary electronics.As a maintenance apprentice he received no formal in-house training by Respondent. Rather his skills were de-veloped on a day-by-day basis by learning new thingsfrommaintenancemechanics, other apprentices, andfrom his boss, Maintenance Supervisor Max Hosack. In awritten evaluation (G.C. Exh. 34) dated 19 December1978Hosack rated Bennett's 90-day performance as amaintenance apprentice "outstanding" with regard to at-titude, orderliness, and initiative; "commendable" in thematter of attendance/punctuality, job knowledge, qualityof work, and attention to safety; and "acceptable" in thearea of output. Overall, he' rated Bennett's performanceas"commendable"-a term defined on the form asfollow:Performance is superior. Employee's contributionexceeds the normal rquirements for this grade andposition. Improvement and achievement are at anaccelerated rate even on the most complex assign-ments. Contribution to the unit/company is signifi-cant.The evaluation also contains a number of handwrittencompliments such as: "understands job assignmentswell-.completes with minimum amount of difficulty .. .usually quick to understand . . . doesn't waste timedoing a job . ..' thinks before he starts." Hosack alsonoted that Bennett's good sense of humor might in timeendanger other employees; and he observed that furthertraining or schooling in electrical work "could only in-crease Bennett's skills."According to' Bennett's uncontradicted5 and creditedtestimony, by the time of his discharge he was familiarwith,the national electrical code (NEC) and he had inde-pendentlyperformedawidevarietyofmechanical/electrical jobs at the plant. These includewelding; use of drill presses, saws, and grinding ma-chines; repair of electric motors and pumps; wiring; in-stallingmotors, ducts, oil, and gas lines and lighting sys-tems; fabricating machinery and supports for machineryfor use on assembly lines; and performing preventivemaintenance on forklift trucks, machinery, motors, con-veyor lines and pumps.The position of maintenance mechanic is one step upfrom that of a maintenance apprentice; and, as of 1August 1979, the pay differential between the two posi-tions was 35 cents an hour, an amount that gradually in-creased to $1 by the end of 1982. The job descriptionand prerequisites applicable to the position "maintenancemechanic" effective at all times pertinent are set forth infull in the attached Appendix.6 Respondent's promotion5Hosack did not testify although he continues to be employed by Re-spondent No one familiar with Bennett's mechanical capabilities and per-formance testified8Those qualifications appear in a condensed version on forms postedby Respondent to obtain bids for jobs. That version reads as follows:Qualifications RequiredGood work and attendance records High School education with ammmm of two years experience in maintenance or similar industrypolicywas to promote from within whenever possibleand "from among those eligible, qualified applicants,giving seniority preference' when those applying for thejob have the necessary qualifications." (G.C. Exh. 19b, p.16.) Focusing on that language, and on a statement print-ed on its job-bidding form, to wit: "The most seniorqualified applicant will be chosen," Respondent explains(Tr. 780) that when "we have two people on a bid, bothmeeting the qualifications for the position, senioritywould be the determining factor." From this explanationan inference is warranted and taken that under Respond-ent's promotion policy in effect at pertinent times herein,an applicant who met theminimumrequirements for apromotion and had seniority over other bidders wouldget the promotion.? Further, and except for the 2-yearexperience provision, I find that Bennett met the mini-mum requirements for the job of maintenance mechanicat the time of his discharge."The General Counsel contends that Bennett wouldhave been entitled to receive any one of the maintenancemechanic positions filled on 1 August 1979 by John Ki-trell,on 19 May 1980 by Hosack, and on 8 September1980 by Paul Moss. Hosack had been a supervisor ofmaintenance mechanics, and his appointment on 19 May1980 was a downgrading to a less demanding job; and ashe was the more senior, I conclude that he would havebeen selected over Bennett.Concerning Kitrell and Moss, the only evidence oftheir qualifications for the job is contained in Respond-ent's records. These show that Kitrell was hired fromoutside the Company on 1 August 1979 and that on hisemployment application he claimed to have studied"automech, paint" at a technical college during theperiod 1973-1974, to have been a salesman/manager foran automobile tire wholesaler between March 1970 toJune 1978, and to have worked as a welder, punch pressoperator, painter, and set up man for a manufacturingwith sunilar type equipment or equivalent vocational school training.This experience to include welding, equipment installation, electricalinstallation and repairNEC, andmechanical repairMust furnishown tools for craft involved7This inference is made explicit in a pertinent portion of Respondent'scurrent personnel` manual. (G.C. Exh. 13, pp 5-12 )8As noted, no company official or supervisor knowledgeable aboutBennett's performance testifiedHowever, in an indirect effort to disputehis qualifications Respondent points to the fact that during the summer of1985 Bennett took a college-level course entitled basic electrical con-cepts; and it argues that his need to take abasiccourse proves his inabil-ity to qualify for maintenance mechanic in 1979 A short answer here isthat Respondent's rquirements for that job ask forfamiliaritywith elec-trialwork, not all encompassing knowledge Moreover, il- an inference ofunfitness attaches when refresher courses are taken then practitioners inmany professions are in trouble Respondent also argues lack of qualifica-tion from the circumstance that, in response to a written admonition (nota reprimand) issued in November 1984 for the breaking of a tire hub on aforklift vehicle, Bennett wroteIfeel the incident would not have happened if I was properlytrained. Being an apprentice,I am one who is supposed to be learn-ing under the guidence of a skilled worker I feel neglected ofproper training on this incident and throughout my years as a so-called apprentice at Kawasaki.Granted I have changed wheelsbefore. I was never properly trainedand Idid the best I could forwhat knowledge I had.The note represents an admission of fallibility, not incompetence Also, Inote that Respondent offered no other evidence of deficient performanceon the part ofBennett. 164DECISIONS OF NATIONAL LABOR .RELATIONS BOARDcompany from July 1978 to 20 May 1979-the date ofhis application for employment with Respondent. Healso indicated that he had a background in electricity,woodworking,and maintenanceof large and small ma-chines.Assuming Kitrell in fact had 11 months of quali-fying actual experience with the manufacturing companyas stated in his application plus another 2 months (assum-ing he continued to work then until hired by Respond-ent), that total falls short of Respondent's 2-year experi-ence requirement by 11 months.9 That being so I con-cludethat Bennett-who (calculated from the time of hispromotion to welder) on the date Kitrell was hired hadhe not been unlawfully discharged-would not havebeen rejected under the 2-year rule but, instead, wouldhave obtained the job ofmaintenancemechanic on 1August 1979 in place of Kitrell due to seniority as wellas his greater qualifying experience.Moss was hired by Respondent on 4 April 1979 as a"plant service man." He was promoted to maintenanceapprentice on 16 July 1979 and, as noted, to the job ofmaintenance mechanic, on 8 September 1980. At thattime,but for his discharge, Bennett would have met the2-year experience requirement and, in all respects, wouldhave been minimally qualifiedas maintenancemechanic.Accordingly, on 8 September 1980 he would have pre-vailed over Moss for that job if only by virtue of his se-niority.10earned by the other apprentices (including Bennett's re-placement) between 11 April and 1 August 1979.The second method of calculating overtime is appliedto the period from 1 August 1979 to the date Bennettwas rehired (21 March 1983) pursuant to the Board'sOrder. During that period, the amended backpay specifi-cation credits Bennett with overtime at hourly rates ap-plicable tomaintenancemechanicsmultipliedby anumber representing the average weekly overtime earnedby maintenance mechanics on the second shift. The thirdmethod credits Bennett with overtime at mechanic'sratesmultiplied by the actual number of overtime hourshe put in each week as an apprentice following hisrehire.No explanation was offered for use of the lattermethod, and I see no justification for assuming that onhis rehire as an apprentice Bennett's opportunities forovertime would have been the same as those of a me-chanic. Instead, and having in mind the axiom that abackpay claimant should receive the benefit of any doubtrather than a wrongdoer responsible for the existence ofany uncertainty,12 I regard as reasonable and fmd thatBennett should be given overtime at mechanic's ratesmultiplied by the average number of overtime hoursworked each week by mechanics on the second shiftfrom 1 August 1979 through to the time when he is pro-moted to the position of maintenance mechanic pursuantto decision in this proceeding.III.OVERTIMEAs explained by the General Counsel" three differentmethods of calculating overtime due Bennett are used inthe amended backpay specification (R. Exh. 69).During the period 11 April to 1 August 1979, when,Bennett would have continued to work as an apprenticemechanic but for his discharge, he is credited with thehighest number of overtime hours worked each week byan apprentice, this based on an inference that Bennett, asan experienced apprentice, would have received substan-tial overtime. But evidence adduced at the further hear-ing shows that during the 3 months immediately preced-ing his firing Bennett had worked a total of 79 overtimehours on the second shift whereas the two other appren-tices on that shift put in 102.3 and 97.5 overtime hoursrespectively. In that circumstance, I find it equitable tocredit Bennett with an average of the weekly overtime9 I have not credited Kitrell with any qualifying experience during hisemployment with the tire company because he did not claim any on theapplication.Also, and absent specific data concerning courses taken andgrades achieved at the technical school, I have no basis for determiningequivalency time. Information of that kind is most accessible to Respond-ent, particularly because Kitrell too continues in its employ, and in failingto produce it Respondent has not met its burden of coming forwardNLRB v. Great Dane Trailers,388 U.S 26, 34 (1967),NLRB v. Wallick,198 F.2d 477, 483 (3d Cir. 1952),Zapex Corp.,235 NLRB 1237 (1978),enfd.621 F.2d 328 (9th Cir. 1980)10Moss too appears not to have met the 2-year experience require-ment. There is no indication that any qualifying experience attached tohis job as plant service man; and his prehire experience is not shown tohave included any on-the-job mechanical or electrical training As in thecase of Kitrell his file merely contains a notation to the effect that he hadtaken some college-level training in welding and electronics with no indi-cation of course content, grades obtained, or, indeed, whether he hadcompleted the courses.I' SeeALI Exh 1, pp 14-17, and Tr 1168-1171IV. SUPPLEMENTARYFINDINGSFor the reasons stated above, I fmd that discriminateeBennett would have been promoted to maintenance me-chanic on 1 August 1979 (alternatively, on 8 September1980), and that he should be compensated for lost oppor-tunities for overtime in the manner set forth immediatelyabove, and that the amended backpay specification (R.Exh. 69), modified as indicated above with respect tocalculationsof overtime entitlements both before 1August 1979 and after 21 March 1983, represents an ap-propriatemake-whole remedy for wage losses incurredby Bennett as a result of his unlawful discharge.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERTheRespondent,KawasakiMotorsCorporation,U.S.A.,Lincoln,Nebraska, its officers, agents, succes-sors, and assigns, shall pay to Daniel R. Bennett as netbackpay the total amount ($50,885.88) specified in theamended backpay specification (R. Exh. 69) with adjust-ments required in this and in the initial supplementarydecision, plus interest computed in the manner prescribedinFlorida Steel Corp.,231 NLRB 651 (1977); see general-ly Isis Plumbing Co.,138 NLRB 716 (1962), and less taxwithholdings required by Federal and state laws.12 AmericanMfgCo., 167 NLRB 520, 529 (1967)12 If no exceptions are filed asprovided by Sec102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec.102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. KAWASAKI MOTORS CORP.165APPENDIX ,POSITION:Maintenance MechanicREPORTS TO:Maintenance SupervisorBASIC FUNCTION AND JOB SCOPEPerformsallmaintenancefunctions as directed by theMaintenance Supervisor.DUTIES AND RESPONSIBILTIESPerform all mechanical maintenance functions such asinstallation,assembly and repair of building and groundsand Plant equipment as may be required.-Perform minor electrical installation and repair such ascheckingfor continuity, blown' fuses, taking amperagereadings,replacing, motor bearings and others as may berequired.Performpreventivemaintenance inspection,lubrica-tion andsafetyinspection as required.Operate welding and cutting equipment as required toconstruct and repair various equipment.Shall be familiarwith and haveproficient skills in:'a),Skills of Junior gradesb) Equipment installation and.set upcj Electrical installation and repair, according toN.E.C.d) Mechanical repair (major)Responsible for the expedient completion of jobs as as-signed.Work shall be performed safely and accurately.Shall instruct Junior grade members of the departmentin the use of Tools and Techniques as requested by theMaintenance Supervisor.Work area shall be kept clean and orderly.Responsible for performance of helpers assigned toassist.QUALIFICATIONSShould have a high school educationwith a minimum(sic) of two years of experiencein maintenanceor similarindustry with similar type of equipment or equivalent vo-cational schooltraining.This experience to include weld-ing,equipmentinstallation,electrical installation andrepairNEC, and mechanical repair. ' Must furnish owntools for craft involved.